DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
In lines 1-2 of ¶0001 of the specification filed on 8/5/2019, “This is a continuation of U.S. Patent Application No. 14/434,347, filed April 8, 2015,” should read as “This is a continuation of U.S. Patent Application No. 14/434,347, filed April 8, 2015, Now U.S Patent No. 10,398,854B2, Issued on Sep. 3, 2019,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a housing" in lines 2-3.  It is not clear if the limitation is referring to the housing in claim 1 (as the examiner will interpret the limitation), line2 or it is referring to a new element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6-11, 13-22 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticpated by Ulrich et al. (US. 20140296782A1) (“Ulrich”)
Re Claim 1, Ulrich discloses an injector (Fig. 8 or  Figs. 21-22), comprising: a housing (264 in Fig. 8, 502 in Fig. 22) having an activation end (close to 256, 340 in Fig. 8, close to 532 in Fig. 21 ) and an injection end disposed opposite (close to 202, in Fig. 8, close to 510 in Fig. 21) to and inline with the activation end (Fig. 8, Fig. 21); and a palm button device disposed at the activation end of the housing (¶0154, 250 and 340 in Fig. 8, 524 in Fig. 21), the palm button for at least activating an injection cycle of the injector (abstract, ¶0010).  
Re Claim 2, Ulrich discloses wherein the palm button device has a mushroom-shaped palm button (340, Fig. 7).  
Re Claim 3, Ulrich discloses wherein the palm button device has a handle-shaped palm button (250).  
Re Claim 4, Ulrich discloses wherein the palm button device comprises a palm button having at least one indent for placement of a user's thumb (250 and the indent inside the ring 250 is capable to place a thumb inside it).  
Re Claim 6, Ulrich discloses wherein the palm button device is removably attached to the housing of the injector (Fig. 21, ¶0184).  
Re Claim 7, Ulrich discloses wherein the palm button device is non-removably attached to the housing of the injector (Fig. 8, this is can be seen as it is non-removably attached).  
Re Claim 8, Ulrich discloses wherein the palm button device comprises a palm button (340 and 250, Fig. 8) and a mounting arrangement (314 and wall of 256) for operatively coupling the palm button to the injector (Fig. 8).  
Re Claim 9, Ulrich discloses wherein the mounting arrangement comprises a base (240) extending from the palm button (256, Fig. 8) and an adaptor (262) for attaching to a housing of the injector, the base movably coupled to the adaptor ( capable to be removed, Fig. 8).
Re Claim 10, Ulrich discloses wherein the operation of the palm button device arms the injector (¶0016, ¶0146).
Re Claim 11, Ulrich discloses an injector (Fig. 4 or  Figs. 21-22), comprising: a housing (300 in Fig. 4, 502 in Fig. 22); and a holding device (210 in Fig. 4 or 524 in Fig. 21) for aiding a user in the operation of the injector (abstract), the holding device comprising: a sleeve (210, Fig. 4, 524 in Fig. 21 ) for ergonomically holding and operating the injector with one hand (abstract, Fig. 18); and at least one hand rest extending out from the sleeve for maintaining a user's hand on the sleeve when holding and operating the injector ( rest 280,  in Fig. 4, levers 540 in Fig. 21, these elements are capable to be used to rest the hand during the holding and operating the injector).
Re Claim 13, Ulrich discloses wherein the sleeve has a top wall operative as stop for properly positioning the sleeve on the injector so that a user can operate the injector with one hand (top 214 in Fig. 4  working as stop, 532 working as stop, Fig. 21-22).  
Re Claim 14, Ulrich discloses wherein the top wall includes an opening (opening for 242, Fig. 4-6) for allowing an activation button (240) of the injection extend through the top wall (Fig. 4).  
Re Claim 15, Ulrich discloses wherein the at least one hand rest  (540) is pivotally coupled to the sleeve (¶0174).  
Re Claim 16, Ulrich discloses wherein the at least one hand rest includes a projection (552 Fig. 22) that engages a side wall of the housing if the at least one hand rest is in a clamping position (Fig. 22), thereby removably attaching the holding device to the injector (¶0184).  
Re Claim 17, Ulrich discloses further comprising a detent arrangement (dent for 552, Fig. 22) for retaining the at least one hand rest in the clamping position (¶0176).
Re Claim 18, Ulrich discloses wherein the at least one hand rest is contoured to receive the hypothenar muscle area of the user's hand (abstract, Fig. 18).  
Re Claim 19, Ulrich discloses wherein the holding device is removably attached to the housing of the injector ( Fig. 21, the holding device capable to be removed ¶0184). 
Re Claim 20, Ulrich discloses wherein the holding device includes a locking arrangement for non-removably attaching the holding device to the housing of the injector (Fig.4, the locking 240 with 214 make the 300 not removable from the 210).  
Re Claim 21, Ulrich discloses wherein the holding device allows a user to arm and/or initiate the injection cycle of the injector ( abstract, ¶0016).  
Re Claim 22, Ulrich discloses wherein the sleeve is capable of being slidably moved on the housing of the injector to initiate the injection cycle of the injector ( Fig. 21-21).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ulrich in view of Thomas (US. 4,955,871).
Re Claim 5, Ulrich fails to discloses wherein the palm button device comprises a palm button having a polyurethane gel elastomer coating. 
However, Thomas disclose a single use syringe (Fig. 2) wherein the housing and the pushing surfaces (38a-b, this surface equivalent to the button surface) are made from a polyurethane gel elastomer coating ( col. 9, lines 50-55).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of the button of Ulrich so that the palm button device comprises a palm button having a polyurethane gel elastomer coating as taught by Thomas for the purpose of using a material that suitable to the medical devices that has contact with skin/ body of the patient (Thomas, col. 9, lines 50-55).
Re Claim 12, Ulrich disclose fails to disclose wherein the sleeve of the holding device has a polyurethane gel elastomer layer that defines a hand grip.  
However, Thomas disclose a single use syringe (Fig. 2) wherein the housing and the pushing surfaces (38a-b, this surface equivalent to the hand grip surface) are made from a polyurethane gel elastomer coating ( col. 9, lines 50-55).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of the sleeve of Ulrich so that the sleeve of the holding device has a polyurethane gel elastomer layer that defines a hand grip as taught by Thomas for the purpose of using a material that suitable to the medical devices that has contact with skin/ body of the patient (Thomas, col. 9, lines 50-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783          

/Lauren P Farrar/Primary Examiner, Art Unit 3783